Per Curiam:.

The appeal herein is dismissed for
Mr. George H. Rummens, with whom Mr. Alfred J. Schweppe was on the brief, for appellants.
Messrs. John H. Dunbar, Attorney General of Washington, and Lester T. Parker, Assistant Attorney General, were on the brief for appellees.
the reason that the decree of the state court here sought to be reviewed was based upon a non-federal ground adequate to support it. McCoy v. Shaw, 277 U. S. 302, 303; People ex rel. Doyle v. Atwell, 261 U. S. 590, 591, 592; Howat v. Kansas, 258 U. S. 181, 186, 190.